DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 11 JULY 2022 has been considered.  Claims 1 and 16 have been amended and Claim 17 has been cancelled. Claims 19-20 are new. 
Current pending claims are Claims 1-16 and 18-20 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 11 JULY 2022, with respect to the objection to the drawings, the objection to the specification, the double patenting rejection and the 112(b) rejection have been fully considered and are persuasive.  The objection to the drawings, the objection to the specification, the double patenting rejection and the 112(b) rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the grounds of rejection for Claims 1-18 are modified compared to the previous action due to the amendment, however rely on the same prior art.
Applicant's arguments filed 11 JULY 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments rely on language solely recited in preamble recitations in Claim 1. When reading the preamble in the context of the entire claim, the recitation for single use is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 APRIL 2022 was filed after the mailing date of the Non-Final Office Action on 11 APRIL 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over BHARADWAJ, US Publication No. 2015/0292988 A1, and further in view of WESNER, US Publication No. 2016/0144329 A1.
Applicant’s invention is drawn towards a device, a microfluidic device. 
Regarding Claim 1, the reference BHARADWAJ discloses a microfluidic device for single use, abstract, Figure 4, [0078], comprising: a microfluidic section comprising a plurality of microfluidic units, Figure 4, one or more channel network modules 450, [0078]; and a well section comprising a plurality of groups of wells comprising one group of wells for each microfluidic unit, Figure 5, reservoirs 500, 502, 504 and 506, [0095]; each microfluidic unit comprising a fluid conduit network comprising: a plurality of supply conduits comprising a primary supply conduit, a secondary supply conduit, and a tertiary supply conduit; a transfer conduit comprising a first transfer conduit part, Figure 3A, [0063]; a collection conduit comprising a first collection conduit part, [0063]; a first fluid junction providing fluid communication between the primary supply conduit, the secondary supply conduit, and the transfer conduit, the first transfer conduit part extending from the first fluid junction, Figure 3A, junction 310, [0063]; and a second fluid junction providing fluid communication between the tertiary supply conduit, the transfer conduit, and the collection conduit, Figure 3A, junction 322, [0063], the first collection conduit part extending from the second fluid junction, Figure 3A; each group of wells comprising a plurality of wells comprising a collection well and a plurality of supply wells comprising a primary supply well and a tertiary supply well, Figure 5, [0095], reservoirs 500, 502, 504, 506, the well section and the microfluidic section being fixedly connected to each other such that each group of wells being fixedly connected to a respective corresponding microfluidic unit, [0082], wherein for each group of wells: the collection well is in fluid communication with the collection conduit of the corresponding microfluidic unit; the primary supply well is in fluid communication with the primary supply conduit of the corresponding microfluidic unit; the tertiary supply well is in fluid communication with the tertiary supply conduit of the corresponding microfluidic unit, Figures 4 and 5; and one supply well of the plurality of supply wells is in fluid communication with the secondary supply conduit of the corresponding microfluidic unit, Figure 5, [0095], wherein the device is configured for containing liquids in an amount required for the provision of droplets, [0079-0087], reservoirs, [0088] self-contained fluid sources,  as well as the resulting droplets, [0087], microcapsules are partitioned and flowed through channel segment 428 to recovery zone structure or zone, reservoir 438 . 
The BHARADWAJ reference discloses the claimed invention, but is silent in regards to wherein the transfer conduits and the collection conduits have a different affinity of water. 
The WESNER reference discloses different channels with differing hydrophilicity/hydrophobicity in the art of making emulsions, [0120]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the affinity of water in the transfer conduits and the collection conduits depending on the need and nature of the fluid making up the different phases of the emulsion.  
Additional Disclosures Included by the combination are: Claim 2: wherein the microfluidic device according to claim 1, wherein the first transfer conduit part and the first collection conduit part of each microfluidic unit are configured to retain their respective affinity for water for at least one month of storage from time of provision of the respective conduit parts, WESNER [0120].  The claim language directed towards ‘configured to’ is directed towards the intended use of the device.  This language does not structurally limit the claim.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).; Claim 3: wherein the microfluidic device according to claim 1, wherein the first transfer conduit part or the first collection conduit part of each microfluidic unit is provided by a coating, WESNER [0120].; Claim 4: wherein the microfluidic device according to claim 3, wherein the microfluidic section comprises a base microfluidic piece providing at least a part of each of: the primary supply conduit of each microfluidic unit; the secondary supply conduit of each microfluidic unit; the tertiary supply conduit of each microfluidic unit; the transfer conduit of each microfluidic unit; the collection conduit of each microfluidic unit; the first fluid junction of each microfluidic unit; and the second fluid junction of each microfluidic unit; and wherein: the base microfluidic piece is provided in a base material having surface properties corresponding to the first affinity for water, wherein at least a part of the coating providing the first collection conduit part is provided on top of the base material of the base microfluidic piece; or the base microfluidic piece is provided in a base material having surface properties corresponding to the second affinity for water, wherein at least a part of the coating providing the first transfer conduit part is provided on top of the base material of the base microfluidic piece, Figure 5, shaded gray at bottom of the device, BHARADWAJ Figure 3A and 4, WESNER [0120].; Claim 5: wherein the microfluidic device according to claim 1, wherein, for each microfluidic unit, the cross-sectional area of any opening between any supply conduit and the first fluid junction is smaller than 2500 m2, [0036].; Claim 6: wherein the microfluidic device according to claim 1, wherein, for each microfluidic unit, the cross-sectional area of an opening between the first fluid junction and the transfer conduit is smaller than 2500 m2, [0036].; Claim 7: wherein the microfluidic device according to claim 1, for each microfluidic unit, the cross-sectional area of an opening between the first fluid junction and the transfer conduit is between 50% and 100% of the cross-sectional area of an opening between the second fluid junction and the collection conduit, [0036].; Claim 8: wherein the microfluidic device according to claim 1, wherein the microfluidic section comprises a first planar surface and a capping piece comprising a second planar surface, the first planar surface having a plurality of ramified recesses providing a base part of each fluid conduit network of the microfluidic device, the second planar surface facing the first planar surface and providing a capping part of each fluid conduit network of the microfluidic device, Figure 4 and 5.; Claim 9: wherein the microfluidic device according to claim 8, wherein one, more, or all parts of each fluid conduit network form an acute trapezoidal cross section, wherein the longer base edge is provided by the second planar surface of the capping piece, Figure 5.; Claim 10: wherein the microfluidic device according to claim 9, wherein each acute trapezoidal cross section forms an isosceles trapezoidal cross section, wherein the side walls of equal length have a tapering of at least 5 degrees and at most 20 degrees with respect to a normal of either of the parallel base edges, Figure 5.; Claim 11: wherein the microfluidic device according to claim 1, wherein each microfluidic unit comprises: a primary filter at or within the primary supply conduit; a secondary filter at or within the secondary supply conduit; and a tertiary filter at or within the tertiary supply conduit, Figure 4, [0081], filtering structure 454.; Claim 12: wherein the microfluidic device according to claim 1, wherein the first transfer conduit part extends at least 500 m, [0036].; Claim 13: wherein disclosed is an assembly comprising a receptor and a pressure distribution structure, [0089, 0090], the receptor being configured to receive and hold the microfluidic device according to claim 1, Figure 4 and 5, see Rejection to Claim 1 above, the pressure distribution structure being configured to supply pressure to the microfluidic device when held by the receptor, [0089, 0090], the pressure distribution structure comprising: a plurality of well manifolds comprising a primary well manifold and a tertiary well manifold; a plurality of line pressure regulators comprising a primary line pressure regulator and a tertiary line pressure regulator; and a main manifold; the primary well manifold being configured to be coupled to each primary supply well of the microfluidic device, the tertiary well manifold being configured to be coupled to each tertiary supply well of the microfluidic device, the primary line pressure regulator being coupled to the primary well manifold, the tertiary line pressure regulator being coupled to the tertiary well manifold, the main manifold being coupled to each well manifold via the respective line pressure regulators, [0089-0091].; Claim 14: wherein disclosed is a kit comprising: one or more of the microfluidic device according to claim 1, and a plurality of fluids configured for use with the microfluidic device according to claim 1, the plurality of fluids comprising: a sample buffer; an oil; and a continuous phase buffer; the kit comprising an enzyme and nucleotides, [0043, 0045, 0050].; Claim 15: wherein the kit according to claim 14, wherein the density of the oil is higher than the density of the sample buffer, [0045, 0050].; Claim 16: wherein disclosed is a method for providing double emulsion droplets, the method comprising use of any of : the microfluidic device according to claim 1; or for the provision of double emulsion droplets, [0032, 0074], and comprising:  providing a first fluid to the primary supply well of a first group of wells; providing a second fluid to the supply well of the first group of wells, which supply well is in fluid communication with the secondary supply conduit of the corresponding microfluidic unit; providing a third fluid to the tertiary supply well of the first group of wells, Figure 4 and 5, wells 430, 432, 434, [0079-0087]; and providing individual pressure differences between each of the respective supply wells of the first group of wells and the collection well of the first group of wells, such that the pressure within each of the individual supply wells of the first group of wells is higher than within the collection well of the first group of wells, [0089-0091].; Claim 18: wherein disclosed is a method for manufacturing a microfluidic device according to claim 1, the method comprising fixing the well section and the microfluidic section to each other, such that fluid communication is provided between the individual wells of each group of wells via the corresponding respective microfluidic units, Figure 4 and 5, [0093-0095].; Claim 19: wherein the microfluidic device according to claim 1, wherein the first affinity for water of said transfer conduit part is hydrophobic and wherein the second affinity for water of said first collection conduit part is hydrophilic and wherein said droplets are double-emulsion droplets, WESNER [0120].; Claim 20: wherein the method according to claim 16, wherein the one supply well is the primary supply well, the secondary supply well or the tertiary supply well in fluid communication with the secondary supply conduit, BHARADWAJ [0079-0087], input reservoirs for the system, e.g., reservoirs 430, 432 and 434.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797